Citation Nr: 1722155	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in the disability rating for prostate cancer residuals from 100 to 10 percent, effective January 1, 2015, was proper. 

2.  Entitlement to a rating in excess of 10 percent for prostate cancer residuals.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969, including service in the Republic of Vietnam.  His decorations include the Vietnam Campaign Medal, Vietnam Service Medal, Combat Infantryman Badge, Bronze Star Medal, and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a Central Office hearing in April 2017.  A copy of the hearing transcript is of record.

The Board acknowledges that rating reduction claims are separate from increased rating claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the Agency of Original Jurisdiction (AOJ) addressed the Veteran's entitlement to an increased rating in the November 2015 Statement of the Case.  Additionally, the Veteran has specifically requested an increased rating for his residuals of prostate cancer.  See December 2015 Veteran statement.  Therefore, the Board finds that both the increased rating claim and the propriety of the rating reduction are within its jurisdiction.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his Board hearing, the Veteran indicated that his service-connected prostate cancer residuals have impacted his ability to work.  See Board Hearing Transcript (Tr.) at 12.  As such, the issue of entitlement to a TDIU has been raised and is also within the jurisdiction of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for residuals of prostate cancer and a TDIU are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A November 2012 rating decision proposed to reduce the rating for prostate cancer from 100 percent to 10 percent disabling. 

2.  The proposed reduction was implemented in an October 2014 rating decision, effective January 1, 2015, and was made in compliance with applicable due process laws and regulations.

3.  The medical evidence at the time of the reduction demonstrated improvement in the Veteran's prostate cancer residuals.  There had been no local reoccurrence or metastasis of the Veteran's prostate cancer; surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, in more than six months.


CONCLUSION OF LAW

The reduction of the rating for prostate cancer from 100 to 10 percent effective January 1, 2015 was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

Here, a November 2008 rating decision granted the Veteran service connection for prostate cancer and assigned a 100 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective from May 21, 2008.  In October 2012, the Veteran was provided a VA examination.  A subsequent November 2012 rating decision proposed reducing the Veteran's rating for his prostate cancer to 10 percent.  In a letter dated November 2012, the RO notified the Veteran at his last address of record of the reason for this proposal, invited him to file additional evidence in opposition to the reduction, and offered him the opportunity for a personal hearing.  In an October 2014 rating decision, the RO implemented the proposed reduction and assigned January 1, 2015, as the effective date for the 10 percent rating for his prostate cancer residuals.

Initially, the Board finds that the procedural guidelines found at 38 C.F.R. § 3.105(e) were followed by the RO.  As stated above, the Veteran was notified of the RO's intent to reduce his rating for his prostate cancer residuals by a letter dated November 2012 to his address of record.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e).  Final action to reduce the rating for his prostate cancer was taken pursuant to 38 C.F.R. § 3.105(e) in an October 2014 decision.  The rating reduction was made effective beginning January 1, 2015.  

Consequently, the Board finds that the RO did not violate any of the procedures required under 38 C.F.R. § 3.105(e).  

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question for the Board to address is whether the reduction was warranted.  

The Board initially notes that a rating reduction such as in the current appeal, which involves a Diagnostic Code with a temporal nature, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilized ratings (i.e., ratings that have been in effect for five years or more) even if the 100 percent rating had been in effect for 5 years.  See Rossiello v. Principi, 3 Vet. App. 430, 433 (1992) (refusing to reinstate the veteran's 100 percent disability rating under a Diagnostic Code with a two-year temporal requirement where the "rating ceased to exist two years 'following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure,'" and there was no evidence of local recurrence or metastases).  

The Veteran's prostate cancer was rated as 100 percent disabling from May 21, 2008 to December 31, 2014, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Moreover, 38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides: following the cessation of surgery, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.
In this case, the medical evidence of record shows that the Veteran's prostate cancer was successfully treated and that radiation therapy ceased in September 2008, years prior to the October 2012 VA medical examination. 

In this regard, in June 2012, Dr. Grapey reported that the Veteran's pretreatment PSA was approximately 6 with a mixture of Gleason 6 and 7 adenocarcinoma, and that he had finished radiation therapy in September 2008.  Dr. Grapey noted that most recent PSA over the last year was stable at 0.6 to 0.65 and indicated that "his PSA has been stable to decreased and things have looked encouraging."  He also noted that there was no evidence of tumor recurrence or metastatic disease.  The October 2012 VA examiner who, after a review of the record on appeal and an examination of the Veteran, reported that the Veteran's prostate cancer was in remission with completion of radiation treatment in 2008, and indicated that the Veteran was currently in a watchful waiting status.

The Veteran asserts that he underwent a VA examination in August 2013 and that the examiner refused to review his private medical records.  See December 2015 Veteran statement.  The Veteran testified at the hearing that the examiner "never wanted to see the doctor's records that I had."  See Board Hearing Tr. at 3.  The Board notes that even assuming that the August 2013 VA examiner did not review his private records, this error was harmless, as the Veteran does not dispute the cessation of surgery, antineoplastic chemotherapy, or other therapeutic procedure in 2008 and does not allege that he has had local reoccurrence or metastasis.  Indeed, the Veteran does not contest the rating reduction itself, but instead how his residuals have been evaluated since January 2015.  See December 2015 statement (requesting a 60 percent for residuals "retroactive from January 2015.").  The Board appreciates the Veteran's concerns with the 2013 examination, and will be requesting an examination with another examiner on remand with specific questions on residual conditions, as detailed below.  

However, as the competent medical evidence of record shows since September 2008 his prostate cancer has not required additional treatment such as surgery, chemotherapy, or other therapeutic procedure; or had a local reoccurrence or metastasis at any time, the Board finds that the reduction from 100 percent was proper.  


ORDER

The reduction in the disability rating for prostate cancer residuals from 100 percent to 10 percent, effective January 1, 2015, was proper.


REMAND

The Veteran asserts that his prostate cancer disability warrants a rating of 60 percent since January 2015.  See December 2015 Veteran statement.  He testified that the residuals from prostate cancer include proctitis with fecal incontinence, erectile dysfunction, internal hemorrhoids, and precancerous polyps, and that his urinary frequency has worsened since his August 2013 VA examination.  See Board Hearing Tr. at 11-12, 16-17, 22.  (The Board notes that the Veteran has already been service-connected for erectile dysfunction secondary to prostate cancer, and that matter is not on appeal).  On remand, an updated examination to address the current nature and severity of the disability is necessary.  Any outstanding private treatment records should be secured on remand.  Further, the Veteran's TDIU claim should also be developed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate notice of how to substantiate a claim for a TDIU.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include records from Alliance Urology Specialists, Cone Health, Greensboro Specialty Surgical Center, Dr. Grapey, and Dr. Medoff, to include Dr. Medoff's colonoscopy report from 2014.

3.  Then schedule the Veteran for a VA examination with a physician other than the August 2013 VA examiner to determine the current severity of his residuals of prostate cancer.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed, and all findings reported in detail.  The examiner should discuss in detail all symptomatology and treatment related to the Veteran's residuals of prostate cancer, and is specifically asked to address the following:

(a)  The current severity of the Veteran's radiation proctitis, to include the nature and extent of any fecal incontinence.  

(b)  The current severity of the Veteran's voiding dysfunction.

(c)  The current severity of the Veteran's renal dysfunction.

(d) Whether internal hemorrhoids are present, and if so, whether they are at least as likely as not (50 percent or better probability) (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by the residuals of prostate cancer, including proctitis.

If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of aggravation of the hemorrhoids prior to aggravation by the prostate cancer residuals, including proctitis.

(d) Whether any pre-cancerous polyps identified on examination and/or in a 2014 colonoscopy report from Dr. Medoff are least as likely as not (50 percent or better probability) (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by the residuals of prostate cancer.

If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of aggravation of the polyps prior to aggravation by the prostate cancer residuals, including proctitis.

(e)  Any impairment in occupational functioning due to the residuals of prostate cancer.  

Any opinions expressed by the VA examiner must be accompanied by a robust rationale.

4.  Then, after taking any additional development deemed necessary, adjudicate the TDIU claim and readjudicate the rating assigned to the Veteran's prostate cancer residuals, to include the possibility of separate disability ratings for associated fecal incontinence, hemorrhoids and polyps.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


